


ROCKET FUEL
MANAGEMENT RETENTION AGREEMENT
(INTERIM CEO)
This Management Retention Agreement (the “Agreement”) is made and entered into
by and between Monte Zweben (the “Executive”) and Rocket Fuel Inc. (the
“Company”), effective as of the Effective Date (defined below).  The purpose of
this Agreement is to provide assurances of specified benefits to Executive whose
employment is subject to being involuntarily terminated under the circumstances
described in this Agreement.
1.Definitions. The following words and phrases, when the initial letter of the
term is capitalized, will have the meanings set forth in this Section 1, unless
a different meaning is plainly required by the context:
1.1.    “Board” means the Board of Directors of the Company.
1.2.    “Cause” means, with respect to Executive, (i) an unauthorized use or
disclosure of the Company’s (or any subsidiary’s or parent’s of the Company)
confidential information or trade secrets, which use or disclosure causes
material harm to the Company; (ii) a deliberate, material failure to comply with
any of the written policies or rules of the Company (or any employing subsidiary
or parent of the Company); (iii) conviction of, or plea of “guilty” or “no
contest” to, a felony under the laws of the United States or any state thereof;
(iv) gross misconduct; (v) a continued failure to perform assigned duties after
receiving written notification of such failure from the Board of Directors,
provided that such duties are those customarily performed by a person holding
the position that Executive holds immediately prior to the Change in Control
Period (defined below); or (vi) failure to cooperate in good faith with a
governmental or internal investigation of the Company (or any subsidiary or
parent of the Company) or its directors, officers or employees, if the Company
has requested the Executive’s cooperation.
1.3.    “Change in Control” means the occurrence of any of the following on or
after the Effective Date of this Agreement:
(a)    A change in the ownership of the Company which occurs on the date that
any one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection, the acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered a Change in Control; or
(b)    A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the

1



--------------------------------------------------------------------------------




Board prior to the date of the appointment or election. For purposes of this
subsection (b), if any Person is considered to be in effective control of the
Company, the acquisition of additional control of the Company by the same Person
will not be considered a Change in Control; or
(c)    a change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (c), the following will not constitute a change in the ownership of a
substantial portion of the Company’s assets: (A) a transfer to an entity that is
controlled by the Company’s stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or
(4) an entity, at least fifty percent (50%) of the total value or voting power
of which is owned, directly or indirectly, by a Person described in this
subsection (c)(B)(3). For purposes of this subsection (c), gross fair market
value means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.
(d)    For purposes of this definition, persons will be considered to be acting
as a group if they are owners of a corporation or other entity that enters into
a merger, consolidation, purchase or acquisition of stock, or similar business
transaction with the Company.
(e)    Notwithstanding the foregoing, a transaction will not be deemed a Change
in Control unless the transaction qualifies as a change in control event within
the meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.
(f)    Further and for the avoidance of doubt, a transaction will not constitute
a Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

2



--------------------------------------------------------------------------------




1.4.    “Change in Control Period” means the time period beginning on the date
that is three (3) months prior to the Change in Control and ending on the date
that is twelve (12) months following the Change in Control.
1.5.    “Code” means the Internal Revenue Code of 1986, as amended.
1.6.    “Director” means a member of the Board.
1.7.    “Disability” means that the Executive has been unable to perform the
Executive’s duties as the result of the Executive’s incapacity due to physical
or mental illness, and such inability, at least twenty-six (26) weeks after its
commencement or 180 days in any consecutive twelve (12) month period, is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to the Executive or the Executive’s legal
representative (such agreement as to acceptability not to be unreasonably
withheld). Termination by the Company resulting from Executive’s Disability may
only be effected after at least thirty (30) days’ written notice by the Company
of its intention to terminate the Executive’s employment. In the event that the
Executive resumes the performance of substantially all of the Executive’s duties
hereunder before the termination of the Executive’s employment becomes
effective, the notice of intent to terminate will automatically be deemed to
have been revoked.
1.8.    “Effective Date” means the later of the date upon which the Company’s
Board or a committee thereof approves the Company entering into this form of
Agreement, which date is March 23, 2015, or the date Executive and the Company
enter into this Agreement.
1.9.    “Good Reason” means, the Executive’s resignation within thirty (30) days
following the end of the Cure Period (as defined below), following the
occurrence of one or more of the following without the Executive’s express
written consent: (a) except with respect to a Replacement (defined below), a
material reduction of Executive’s duties, position or responsibilities, or the
removal of Executive from such position and responsibilities, either of which
results in a material diminution of Executive’s authority, duties or
responsibilities, unless Executive is provided with a comparable position (i.e.,
a position of equal or greater organizational level, duties, authority,
compensation and status); provided, however, that a reduction in duties,
position or responsibilities solely by virtue of the Company being acquired and
made part of a larger entity (as, for example, when the Chief Executive Officer
of the Company remains as such following a Change in Control but is not made the
Chief Executive Officer of the acquiring corporation) will not constitute “Good
Reason”; and, provided, further, that Executive acknowledges and agrees that in
no event shall a Replacement constitute “Good Reason”; (b) a material reduction
in Executive’s base salary; or (c) a material relocation of the Executive’s
principal workplace, provided that a relocation of 35 miles or less, or a
relocation to the Executive’s home as his principal workplace, will not be
considered a material relocation. In addition, in order to qualify as Good
Reason, the Executive must not

3



--------------------------------------------------------------------------------




terminate employment with the Company without first providing the Company with
written notice of the acts or omissions constituting the grounds for “Good
Reason” within sixty (60) days of the initial existence of the grounds for “Good
Reason” and a reasonable cure period of thirty (30) days following the date of
written notice (the “Cure Period”), and such grounds must not have been cured
during such time.
1.10.    “Involuntary Termination” means a termination of employment of
Executive under the circumstances described in Section 2.
1.11.    “Pre-CIC Period” means the portion of the Change in Control Period that
occurs prior to the Change in Control.
1.12.    “Replacement” means the Company’s termination of Executive’s
employment, or Executive’s resignation, as interim Chief Executive Officer of
the Company (“Interim CEO”) due to the Company’s hiring or appointing of a new
Chief Executive Officer or interim Chief Executive of the Company.
1.13.    “Section 409A Limit” means two (2) times the lesser of: (i) Executive’s
annualized compensation based upon the annual rate of pay paid to Executive
during Executive’s taxable year preceding the Executive’s taxable year of the
Executive’s termination of employment as determined under, and with such
adjustments as are set forth in, Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1)
and any Internal Revenue Service guidance issued with respect thereto; or (ii)
the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which Executive’s
employment is terminated.
1.14.    “Severance Benefits” means the compensation and other benefits that the
Executive will be provided in the circumstances described in Section 2.
1.15.    “Share” means a share of the Company’s common stock.
1.16.    “Target Bonus” means either (i) the Executive’s target bonus percentage
or target commission percentage multiplied by the Executive’s annual base
salary, or (ii) the target bonus amount or target commission amount (as
applicable), in each case, as in effect for the Company’s (or its successor’s)
fiscal year in which the Executive’s Involuntary Termination occurs.
2.    Involuntary Termination.
2.1.    Termination During the Change in Control Period. If, during the Change
in Control Period, (i) Executive terminates his employment with the Company (or
any parent or subsidiary of the Company) for Good Reason, or (ii) the Company
(or any parent or subsidiary of the Company) terminates the Executive’s
employment other than due to a Replacement and for a

4



--------------------------------------------------------------------------------




reason other than Cause and other than death or Disability; or (iii) solely with
respect to Equity Award Vesting Acceleration, Executive’s employment is
terminated due to death or Disability, then, subject to the Executive’s
compliance with Section 4, as applicable, the Executive will receive the
following Severance Benefits from the Company:
2.1.1.    Cash Severance Benefits. With respect to the circumstances described
in Section 2.1 (i) and (ii), a lump sum payment of cash severance equal to the
difference, if any, between $265,000 and the base salary and bonus paid to
Executive from his start date with the Company as Interim CEO. In no event will
the lump sum payment to Executive exceed $265,000. If, at the time of his
termination, Executive has received $265,000 or more in base salary and bonus in
his role as Interim CEO, he will not be entitled to any payment under this
Section 2.1.1. Subject to Section 5, any payment under this Section 2.1.1 shall
be made on the Release Deadline Date (or, if Executive’s termination occurs
during the Pre-CIC Period, on the later of the Release Deadline Date or the date
of the Change in Control); and
2.1.2.    Equity Award Vesting Acceleration. With respect to the circumstances
described in Section 2.1 (i) and (ii), or (iii), 100% of the Shares subject to
Executive’s new hire restricted stock unit award and stock option granted in or
about April 2015 in connection with Executive’s acceptance of employment as
Interim CEO (the “New Hire RSUs” and “New Hire Option,” respectively). Subject
to Section 5, any acceleration pursuant to this Section 2.1.2 shall occur upon
(a) with respect to the New Hire Option, the date the Release becomes effective
and irrevocable (or, if Executive’s termination occurs during the Pre-CIC
Period, on the later of the date the Release becomes effective and irrevocable
or the date of the Change in Control), and (b) with respect to the New Hire
RSUs, on the Release Deadline Date (or, if Executive’s termination occurs during
the Pre-CIC Period, on the later of the Release Deadline Date or the date of the
Change in Control).
3.    Code Section 280G.
3.1.    Limitation on Payments. In the event that the payments and benefits
provided for in this Agreement or other payments and benefits payable or
provided to the Executive (i) constitute “parachute payments” within the meaning
of Section 280G of the Code and (ii) but for this Section 3, would be subject to
the excise tax imposed by Section 4999 of the Code (“Excise Tax”), then the
Executive’s payments and benefits under this Agreement or other payments or
benefits (the “Payment”) will be reduced to the Reduced Amount. The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount, after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Executive’s receipt, on an after-tax basis, of the
greater amount of the Payment notwithstanding

5



--------------------------------------------------------------------------------




that all or some portion of the Payment may be subject to the Excise Tax. If a
reduction in payments or benefits constituting “parachute payments” is necessary
so that the Payment equals the Reduced Amount and no portion of such Payment
will be subject to the excise tax under Section 4999 of the Code, the reduction
will occur in the following order: (a) reduction of cash payments in reverse
chronological order (that is, the cash payment owed on the latest date following
the occurrence of the event triggering the excise tax will be the first cash
payment to be reduced); (b) cancellation of equity awards that were granted
“contingent on a change in ownership or control” within the meaning of Code
Section 280G (if two or more equity awards are granted on the same date, each
award will be reduced on a pro-rata basis); (c) reduction of the accelerated
vesting of equity awards in the reverse order of date of grant of the awards
(i.e., the vesting of the most recently granted equity awards will be cancelled
first and if more than one equity award was made to Executive on the same date
of grant, all such awards shall have their acceleration of vesting reduced pro
rata); and (d) reduction of employee benefits in reverse chronological order
(i.e., the benefit owed on the latest date following the occurrence of the event
triggering the excise tax will be the first benefit to be reduced). In no event
will the Executive have any discretion with respect to the ordering of payment
reductions.
3.2.    Nationally Recognized Firm Requirement. Unless the Company and the
Executive otherwise agree in writing, any determination required under this
Section 3 will be made in writing by a nationally recognized accounting or
valuation firm (the “Firm”) selected by the Board or a committee of the Board,
whose determination will be conclusive and binding upon the Executive and the
Company for all purposes. For purposes of making the calculations required by
this Section 3, the Firm may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Executive will furnish to the Firm such information
and documents as the Firm may reasonably request in order to make a
determination under this Section 3. The Company will bear all costs for payment
of the Firm’s services in connection with any calculations contemplated by this
Section 3.
4.    Conditions to Receipt of Severance.
4.1.    Release Agreement. As a condition to receiving the Severance Benefits
under this Agreement, Executive will be required to sign and not revoke a
separation and release of claims agreement in a form reasonably satisfactory to
the Company (which may include an agreement not to disparage the Company,
non-solicit provisions and other standard terms and conditions) (the “Release”).
In all cases, the Release must become effective and irrevocable no later than
the sixtieth (60th) day following the date of the Executive’s Involuntary
Termination (the “Release Deadline Date”). If the Release does not become
effective and irrevocable by the Release Deadline Date, the Executive will
forfeit any right to the Severance Benefits. In no event will the Severance
Benefits be paid or provided until the Release becomes effective and
irrevocable.

6



--------------------------------------------------------------------------------




4.2.    Timing of Severance Benefits. Provided that the Release becomes
effective and irrevocable by the Release Deadline Date and subject to Section 5,
the severance payments and benefits under this Agreement will be paid, or in the
case of installments, will commence, on the Release Deadline Date (such payment
date, the “Severance Start Date”), and any severance payments or benefits
otherwise payable to the Executive during the period immediately following the
Executive’s termination of employment with the Company through the Severance
Start Date will be paid in a lump sum to the Executive on the Severance Start
Date, with any remaining payments to be made as provided in this Agreement.
4.3.    Exclusive Remedy; Non-Duplication of Benefits. In the event of a
termination of Executive’s employment as set forth in Section 2.1 of this
Agreement, the provisions of Section 2 are intended to be and are exclusive and
in lieu of any other rights or remedies to which Executive or the Company
otherwise may be entitled, whether at law, tort or contract, in equity, or under
this Agreement (other than the payment of accrued but unpaid wages, as required
by law, and any unreimbursed reimbursable expenses). Executive hereby forfeits
and waives any rights to any severance or change in control benefits set forth
in any employment agreement or offer letter, other than the acceleration of
vesting provisions in any of Executive’s written equity compensation agreements,
which remain in full force and effect, and as provided by Section 14 below.
Notwithstanding any other provision in this Agreement to the contrary, if, after
the Effective Date, the Executive becomes entitled to any severance, change in
control or similar benefits outside of this Agreement by operation of applicable
law or under another policy, contract, or arrangement, his benefits under this
Agreement will be reduced by the value of the severance, change in control, or
similar benefits that the Executive receives by operation of applicable law or
under the policy, contract, or arrangement, all as determined by the Board or a
committee of the Board in its discretion. For the avoidance of doubt, earned
commissions and other wages due and payable upon termination are not similar
benefits.
4.4.    No Mitigation.  The Executive shall not be required to mitigate the
amount of any severance payments or benefits provided for under this Agreement
by seeking other employment nor shall any amounts to be received by the
Executive under this Agreement be reduced by any other compensation earned.
5.    Section 409A.
5.1.    Notwithstanding anything to the contrary in this Agreement, no severance
payments or benefits to be paid or provided to Executive, if any, under this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A of
the Code, and the final regulations and any guidance promulgated thereunder
(“Section 409A”) (together, the “Deferred Payments”) will be paid or provided
until the Executive has a “separation from service” within the meaning of
Section 409A.

7



--------------------------------------------------------------------------------




Similarly, no severance payable to Executive, if any, under this Agreement that
otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A‑1(b)(9) will be payable until the Executive has a “separation
from service” within the meaning of Section 409A.
5.2.    It is intended that none of the severance payments or benefits under
this Agreement will constitute Deferred Payments but rather will be exempt from
Section 409A as a payment that would fall within the “short-term deferral
period” as described in Section 5.4 below or resulting from an involuntary
separation from service as described in Section 5.5 below. In no event will
Executive have discretion to determine the taxable year of payment of any
Deferred Payment.
5.3.    Notwithstanding anything to the contrary in this Agreement, if Executive
is a “specified employee” within the meaning of Section 409A at the time of the
Executive’s separation from service (other than due to death), then the Deferred
Payments, if any, that are payable within the first six (6) months following the
Executive’s separation from service, will become payable on the date six (6)
months and one (1) day following the date of the Executive’s separation from
service. All subsequent Deferred Payments, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, in the event of the Executive’s death following
the Executive’s separation from service, but before the six (6) month
anniversary of the separation from service, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of the Executive’s death and all
other Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute a separate payment under Section
1.409A-2(b)(2) of the Treasury Regulations.
5.4.    Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Payments for purposes of
Section 5.1 above.
5.5.    Any amount paid under this Agreement that qualifies as a payment made as
a result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit will not constitute Deferred Payments for purposes of Section 5.1
above.
5.6.    The foregoing provisions, and all payments and benefits provided under
this Agreement, are intended to comply with or be exempt from the requirements
of Section 409A so that none of the payments and benefits to be provided under
this Agreement will be subject to the additional tax imposed under Section 409A,
and any ambiguities or ambiguous terms herein will be interpreted to so comply
or be exempt. The Company and Executive agree to consider in good

8



--------------------------------------------------------------------------------




faith amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid the imposition of any additional
tax or income recognition under Section 409A prior to actual payments to
Executive.
6.    Withholdings. The Company will withhold from any payments or benefits
under this Agreement all applicable U.S. federal, state, local and non-U.S.
taxes required to be withheld and any other required payroll deductions.
7.    Term. The Agreement will become effective upon the Effective Date and will
terminate automatically upon the completion of all payments (if any) under the
terms of this Agreement. However, in the event that a Change in Control has not
occurred by the earlier of the date that is three (3) years following the
Effective Date or three (3) months following Executive’s termination of
employment, this Agreement will terminate automatically unless the term of this
Agreement is expressly extended by the parties in a writing signed by the
parties, provided, further, however, that if prior to the expiration of the term
of this Agreement, the Company enters into a definitive agreement (a “Definitive
Agreement”) with a third party (or third parties), the consummation of which
would result in a Change in Control (as defined in this Agreement), then the
term of this Agreement shall automatically be extended to twenty-four months
following the resulting Change in Control, unless the Definitive Agreement
terminates or is cancelled without resulting in a Change in Control, in which
case such extension shall not be effective. Moreover, this Agreement shall
survive the lapse of the term of this Agreement and shall be binding on both
parties with respect to any termination of Executive’s employment that triggers
Severance Benefits under Section 2 hereof that occurs prior to the lapsing of
the term of this Agreement.. Further, the decision by either party not to extend
the term of this Agreement will not by itself constitute a termination of
Executive’s employment by the Company other than for Cause or grounds for
Executive’s resignation for Good Reason, and unless determined otherwise by
Executive or the Company, after such non-renewal, Executive’s employment will
continue on an at-will basis outside of this Agreement and Executive will not be
eligible for any severance payments or benefits under this Agreement.
8.    No Enlargement of Employment Rights. Neither this Agreement, nor the
making of any benefit payment hereunder, will be construed to confer upon
Executive any right to continue to be an employee of the Company. The Company
expressly reserves the right to discharge any of its employees at any time, with
or without cause. However, as described in this Agreement, Executive may be
entitled to benefits pursuant to this Agreement depending upon the circumstances
of his termination of employment.
9.    Successors. Any successor to the Company of all or substantially all of
the Company’s business and/or assets (whether direct or indirect and whether by
purchase, merger, consolidation, liquidation or other transaction) will assume
the obligations under this Agreement

9



--------------------------------------------------------------------------------




and agree expressly to perform the obligations under this Agreement in the same
manner and to the same extent as the Company would be required to perform such
obligations in the absence of a succession. For all purposes under this
Agreement, the term “Company” will include any successor to the Company’s
business and/or assets which become bound by the terms of this Agreement by
operation of law, or otherwise, and references to Executive’s termination of
employment from the Company will include termination of employment from the
Company’s successor, and all subsidiaries and parents of the Company or its
successor.
10.    Notices. All notices, requests, demands and other communications called
for under this Agreement shall be in writing and shall be deemed given (i) on
the date of delivery if delivered personally, (ii) one (1) day after being sent
by a well-established commercial overnight service, or (iii) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successor at the following addresses, or
at such other addresses as the parties may later designate in writing:
If to the Company:
Rocket Fuel Inc.
Pacific Shores Center
1900 Seaport Boulevard
Redwood City, CA 94063
Attn:  General Counsel 
If to Executive:
At the last residential address known to the Company.
11.    Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive).  No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
12.    Headings.  All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.
13.    Arbitration.
13.1.    The Company and Executive each agree that any and all disputes arising
out of the terms of this Agreement, Executive’s employment by the Company,
Executive’s service as an officer or director of the Company, or Executive’s
compensation and benefits, their interpretation and any of the matters herein
released, will be subject to binding arbitration under the Federal

10



--------------------------------------------------------------------------------




Arbitration Act and the arbitration rules set forth in California Code of Civil
Procedure Sections 1280 through 1294.2, including Section 1281.8 (the “Act”),
and pursuant to California law, and shall be brought in Executive’s individual
capacity and not as a plaintiff, representative or class member in any purported
class, collective or representative proceeding. Notwithstanding the foregoing,
Executive understands that he may bring a proceeding as a private attorney
general as permitted by law. For the avoidance of doubt, the Federal Arbitration
Act governs this agreement and shall continue to apply with full force and
effect notwithstanding the application of procedural rules set forth in the Act
and California law. Disputes that the Company and Executive agree to arbitrate,
and thereby agree to waive any right to a trial by jury, include any statutory
claims under local, state, or federal law, including, but not limited to, claims
under Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act of 1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the Sarbanes-Oxley Act, the Worker Adjustment and
Retraining Notification Act, the Fair Labor Standards Act, the California Fair
Employment and Housing Act, the Family and Medical Leave Act, the California
Family Rights Act, the California Labor Code, claims relating to employment
status, classification and relationship with the Company, claims of harassment,
discrimination, and wrongful termination, and any statutory or common law
claims, and breach of contract, except as prohibited by law. Executive also
agrees to arbitrate any disputes arising out of or relating to the
interpretation or application of this agreement to arbitrate, but not disputes
about the enforceability, revocability or validity of this agreement to
arbitrate or any portion hereof or the class, collective and representative
proceeding waiver herein. Notwithstanding the foregoing, Executive understands
that nothing in this agreement constitutes a waiver of Executive’s rights under
Section 7 of the National Labor Relations Act. The Company and Executive further
understand that this agreement to arbitrate also applies to any disputes that
the Company may have with Executive. However, claims for workers’ compensation
benefits and unemployment insurance (or any other claims where mandatory
arbitration is prohibited by law) are not covered by this arbitration agreement,
and such claims may be presented by the Executive to the appropriate court or
government agency.
13.2.    Procedure. The Company and Executive agree that any arbitration will be
administered by Judicial Arbitration & Mediation Services, Inc. (“JAMS”),
pursuant to its Employment Arbitration Rules & Procedures (the “JAMS Rules”),
which are available from Human Resources. The Arbitrator will have the power to
decide any motions brought by any party to the arbitration, including motions
for summary judgment and/or adjudication, motions to dismiss and demurrers,
applying the standards set forth under the California Code of Civil Procedure.
The Arbitrator will have the power to award any remedies available under
applicable law, and the Arbitrator will award attorneys’ fees and costs to the
prevailing party, where provided by applicable law. The Company will pay for any
administrative or hearing fees charged by the Arbitrator or JAMS except that
Executive will pay any filing fees associated with any arbitration that
Executive initiates, but only so much of the filing fees as Executive would have
instead paid had he filed a

11



--------------------------------------------------------------------------------




complaint in a court of law. The Arbitrator will administer and conduct any
arbitration in accordance with California law, including the California Code of
Civil Procedure, and the Arbitrator will apply substantive and procedural
California law to any dispute or claim, without reference to rules of conflict
of law. To the extent that the JAMS Rules conflict with California law,
California law will take precedence. The decision of the Arbitrator will be in
writing, and any decree or award rendered by the Arbitrator may be entered as a
final and binding judgment in any court having jurisdiction thereof. Any
arbitration under this Agreement will be conducted in San Mateo County,
California.
13.3.    Remedy. Except as provided by the Act and this Agreement, arbitration
will be the sole, exclusive, and final remedy for any dispute between Executive
and the Company. Accordingly, except as provided for by the Act and this
Agreement, neither Executive nor the Company will be permitted to pursue court
action regarding claims that are subject to arbitration.
13.4.    Administrative Relief. Executive understands that this Agreement does
not prohibit him from pursuing any administrative claim with a local, state, or
federal administrative body or government agency that is authorized to enforce
or administer laws related to employment, including, but not limited to, the
Department of Fair Employment and Housing, the Equal Employment Opportunity
Commission, the National Labor Relations Board, or the Workers’ Compensation
Board. This Agreement does, however, preclude Executive from pursuing court
action regarding any such claim, except as permitted by law.
13.5.    Voluntary Nature of Agreement. Each of the Company and Executive
acknowledges and agrees that such party is executing this Agreement voluntarily
and without any duress or undue influence by anyone. Executive further
acknowledges and agrees that he has carefully read this Agreement and has asked
any questions needed for him to understand the terms, consequences, and binding
effect of this Agreement and fully understands it, including that Executive is
waiving his right to a jury trial. Finally, Executive agrees that he has been
provided an opportunity to seek the advice of an attorney of his choice before
signing this Agreement.
14.    Entire Agreement.  This Agreement, the At-Will Employment, Confidential
Information, Invention Assignment, and Arbitration Agreement, and Executive’s
written equity compensation agreements with the Company constitute the entire
agreement of the parties hereto and supersede in their entirety all prior
representations, understandings, undertakings or agreements (whether oral or
written and whether expressed or implied) of the parties with respect to the
subject matter hereof.
15.    Choice of Law.  This Agreement will be governed by the laws of the State
of California (with the exception of its choice of law and conflict of laws
provisions).

12



--------------------------------------------------------------------------------




16.    Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
17.    Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.


[Signature Page Follows]

13



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Management Retention
Agreement on the respective dates set forth below.
 
COMPANY    ROCKET FUEL INC.
By:    /s/ DAVID SANKARAN
Title:        CFO                    
Date:         4/8/15                    


EXECUTIVE    MONTE ZWEBEN
By:    /s/ MONTE ZWEBEN
Title:        Interim Chief Executive Officer     
Date:         4/8/15                    





14

